Citation Nr: 1623955	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to December 1986 (first period) and from May 2003 to January 2004 (second period).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado reopening, but denying, the Veteran's claim of entitlement to service connection for HIV.  

The Board notes that the Veteran's claim for service connection was previously denied by the RO in a May 2007 rating decision.  Since that time, service treatment records (STRs) dated between June 1986 and December 2004 were associated with the Veteran's claims file.  These STRs appear to be relevant official service department records that existed but were not associated with the Veteran's claims file when the RO denied the Veteran's claim in May 2007.  As such, the Board will reconsider the Veteran's claim.  See 38 C.F.R. § 3.156(c) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for HIV.  As set forth in his May 2013 Form 9, the Veteran maintains that although he received a diagnosis of HIV after his second period of active duty service, he exhibited symptoms of sexually transmitted disease(s) during this period of service.  The Veteran also suggested that the presence of HIV should have been discovered prior to his deployment in May 2003 and that his HIV was aggravated by service.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Based on a review of the medical evidence of record, a September 2005 treatment record from the Naval Medical Center notes that the Veteran was HIV positive.  While the Veteran's service treatment records do not contain evidence of a diagnosis of, or treatment for, HIV during active duty service, the Veteran's service treatment records indicate that his HIV may have existed prior to service.  Specifically, although the Veteran's March 2003 report of medical examination does not note a diagnosis of HIV, a March 2003 laboratory report provides that the Veteran tested positive for the HIV-1 antibody based on a sample drawn during his March 2003 examination.  The Board also notes that the Veteran's service treatment records indicate that he was treated for a penile lesion in June 2003; the assessment was noted as "STD (etiology?) [illegible]."  

A veteran is generally considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on his entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  The lack of aggravation could be shown by establishing that there was no increase in disability or that any increase in disability was due to the natural progress of the preexisting condition.  See id. at 1096-97.  In light of the March 2003 laboratory report, the Board finds that a VA medical opinion that addresses whether the Veteran's HIV clearly and unmistakably preexisted service, and whether it was aggravated beyond its natural progression during the Veteran's second period of active duty service is needed prior to adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A remand is also necessary to obtain records in the custody of a federal agency, specifically, the Social Security Administration (SSA).  Based on a May 2013 SSA inquiry performed by VA, the Veteran was denied Social Security benefits.  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, on remand, the AOJ must obtain and associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which the SSA based any decision.  

On remand, the AOJ should obtain and associate with the Veteran's claim file any outstanding VA and private medical records pertaining to the Veteran's HIV.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that pertain to his HIV.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	After completing the development set forth in numbers (1) and (2) above, schedule the Veteran for a VA examination with an appropriate medical professional who is qualified to offer an opinion regarding the nature and etiology of the Veteran's HIV.  The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the designated examiner.  

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide the following information:

(a)  The examiner should provide an opinion as to whether the Veteran's HIV clearly and unmistakably preexisted the Veteran's second period of service.  

In rendering this opinion, the examiner, at a minimum, should note and discuss the March 2003 positive HIV-1 antibody test.  

The examiner should be advised that "clear and unmistakable" evidence means with a much higher degree of certainty than "as likely as not" or "very  likely."

(b)  If the examiner finds that the Veteran's HIV clearly and unmistakably preexisted his second period of service, the examiner should offer an opinion as to whether it clearly and unmistakably did NOT increase in severity beyond its natural progression during this period of service.  

(c)  If the examiner is unable to find that the Veteran's HIV clearly and unmistakably preexisted service and was not aggravated by active duty, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's HIV is otherwise etiologically related to his active duty service.  

In rendering this opinion, the examiner, at a minimum, should note and discuss the June 2003 treatment for a penile lesion.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


